DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oxley et al., US Pub. 2018/0179788 [hereinafter: Oxley].

Regarding claim 17, Oxley discloses a method for presenting a handless door, comprising:
locating an extendable extension bar 722 (Fig. 9A) of an actuator 700 (Fig. 9A) on an inner door panel of a vehicle door 17 (Fig. 1B illustrates locating the extension bar on an inner door panel), the actuator supporting a pawl/catch system (Fig. 9B), the pawl/catch system having an actuator catch 756 (Fig. 9B) that cooperates with a dedicated striker 724 (Fig. 9B);
the extendable extension bar with a nut 723 (Fig. 8) located on an integrated wormscrew 728 (Fig. 8) of a gear train ([0078]: gear train includes the gearing, slip clutch unit, and drive mechanism), wherein the nut translates linearly on the wormscrew as it is rotated by a motor ([0078]; illustrated by movement from Fig. 9A to Fig. 9B).

Allowable Subject Matter
Claims 1-16 and 21 are allowed.
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: 
Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claims 1 and 9.
In particular, Oxley et al. (US Pub. 2018/0179788) fails to teach movement of the nut on the integrated wormscrew causes the nut to be coupled and decoupled to the extendable extension bar. The examiner can find no motivation to modify the nut disclosed by Oxley that movement of the nut on the wormscrew causes the nut to be decoupled from the extendable extension bar without destroying the structure disclosed by Oxley and/or without use of impermissible hindsight. 
Belanger (FR Pub. 2814771) teaches a nut (45) on an integrated wormscrew (33), wherein movement of the nut causes the extendable extension bar (9) to be moved outwardly and inwardly from the housing and movement of the nut on the integrated wormscrew causes the nut to be decoupled from the extendable extension bar. However, Belanger teaches movement of the extendable extension bar cause the nut to be coupled; Belanger does not teach movement of the nut on the integrated 

In regards to claims 2-8, the prior art fails to disclose each and every limitation of claim 1 from which the claims depend.

In regards to claims 10-16, the prior art fails to disclose each and every limitation of claim 9 from which the claims depend.

	Regarding claim 18, although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claim 18.
	In particular, Oxley fails to disclose a hook of a retainer engages a feature of the extendable extension bar. The examiner can find no motivation to modify the retainer disclosed by Oxley to engage a feature of the extendable extension bar without destroying the intended structure and operation of the device disclosed by Oxley and/or without use of impermissible hindsight.
Belanger teaches a nut (45) on an integrated wormscrew (33) and a retainer (63) for coupling and decoupling the nut to the extendable extension bar. However, Belanger does not teach a retainer pivotally mounted to the nut. The examiner can find no motivation to modify the retainer disclosed by Belagner to be pivotally mounted to the nut without destroying the intended structure and operation of the device and/or without use of impermissible hindsight. 

claim 19, the prior art fails to disclose each and every limitation of claim 18 from which the claim depends.

Regarding claim 21, although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claim 21.
In particular, Oxley fails to disclose a retainer for coupling and decoupling the nut to the extendable extension bar. The examiner can find no motivation to modify the device disclosed by Oxley to further include a retainer for coupling and decoupling the nut to the extendable extension bar without destroying the intended structure and operation of the device and/or without impermissible use of hindsight.
Belanger teaches a nut (45) on an integrated wormscrew (33) and a retainer (63) for coupling and decoupling the nut to the extendable extension bar. However, Belanger does not teach movement of the nut away from the extendable extension bar when the retainer decouples the nut from the extendable extension bar release an actuator catch (22) from a dedicated striker (51) when the nut moves away from the extendable extension bar. The examiner can find no motivation to modify the device disclosed by Belanger such that actuator catch is released from the dedicated striker when the nut moves away from the extendable extension bar without destroying the intended structure and operation of the device disclosed by Belanger and/or without use of impermissible hindsight. 

Response to Arguments
Applicant’s arguments with respect to the objections to the specification and the claims have been fully considered and are persuasive. The objections have been withdrawn. 



Applicant’s arguments with respect to the rejection of claims 1-2 and 9-10 under 35 U.S.C. 102 have been fully considered and are persuasive. The rejections of claims 1-2 and 9-10 have been withdrawn. 

Applicant's arguments with respect to the rejection of claim 17 under 35 U.S.C. 102 have been fully considered but they are not persuasive. Claim 17 was erroneously addressed as being dependent from independent claim 1 or independent claim 9. However, claim 17 is an independent claim and does not include the allowable subject matter incorporated into amended claims 1 and 9. Claim 17 remains rejected under 35 U.S.C. 102(a)(1). 

Applicant’s arguments with respect to the rejection of claims 3-5 and 11-13 under 35 U.S.C. 103 have been fully considered and are persuasive. The rejections of claims 3-5 and 11-13 have been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675